Citation Nr: 1647982	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.

This case was remanded by the Board in December 2014 for further development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's current low back disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that his low back disability began when he sustained three separate back injuries during active service.  Specifically, the Veteran cites to an incident in 1968 where he slipped on cobblestone and landed on his back; an incident in the field where he and another service member slipped while carrying a 200 pound howitzer round, causing his back to go out; and an incident in 1969 where he fell over bunkbeds that were overturned during a fight in the barracks.  The Veteran states that his back pain has persisted since these in-service injuries.    

The Veteran's spine was normal on his pre-induction medical examination in January 1968, and he denied recurrent back pain in his associated report of medical history.  The Veteran's service medical records show that in May 1968, he reported to sick call for back pain.  He reported to sick call again in September 1968, this time for a complaint of recurrent back pain.  The Veteran's report of medical examination at separation, dated in November 1969, reflects that his spine was found to be normal on clinical evaluation.  However, in his associated report of medical history at separation, the Veteran endorsed "back trouble of any kind," which the clinician summarized as recurrent low back pain with no pathology. 

The Veteran was provided a VA examination in April 2010.  X-rays of his lumbosacral spine showed mild to moderate narrowing of the intervertebral disc spaces of L4/L5 and L5/S1, as well as moderate spondylosis from L1 to L4.  Based on these X-ray results, an in-person examination, and review of the evidence of record, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine and opined that the Veteran's back disability is less likely as not caused by or a result of his low back pain during service, noting that the in-service back pain, "appears to have been an acute, transient condition."  The examiner further stated that the degenerative changes shown by the lumbosacral spine X-rays were at a level one would expect for a person of the Veteran's age.  

A supplemental VA medical opinion was obtained in July 2016 in accordance with the Board's December 2014 remand.  Upon review of the evidence of record, the VA clinician opined that the Veteran's degenerative arthritis of the lumbar spine is not related to service because his examination at separation disclosed a normal spine, and his VA medical center treatment notes are absent complaints of low back pain until April 2010.  Thus, the July 2016 clinician concluded that there was not valid evidence of continuity to conclude that the Veteran's current back disability is connected to service.  

In April 2016, the Veteran submitted an expert independent medical review from Dr. D. M., an orthopedic surgeon, who opined that it is at least as likely as not that the Veteran's current back disability resulted from his back injuries during military service.  Dr. D. M. based his opinion on a review of the Veteran's records, including service medical records, Social Security Administration records, the April 2010 report of VA examination, and post-service VA treatment records.  In addition, Dr. D. M. interviewed the Veteran about his disability, considered the Veteran's competent reports of in-service injuries, and cited relevant medical literature regarding the etiology of back disability.  Dr. D. M. explained that severe soft tissue injuries, such as those experienced by the Veteran during service, can lead to chronic disability, and noted the significance of the Veteran's documented in-service complaints of recurrent back pain.  For these reasons, Dr. D. M. concluded that the Veteran's three lumbar spine injuries during service are the direct cause of his current low back disability.  

Upon consideration of the evidence, the Board finds that a grant of service connection for the Veteran's current low back disability is warranted.  First, the Board finds that there is competent evidence of a current back disability, as identified by the April 2010 VA examiner and by Dr. D. M.  In addition, there is competent evidence of back injuries incurred during service.  The Veteran has consistently reported that he sustained three separate injuries of his back during service.  The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injuries.  The Veteran's reports are corroborated, at least in part, by his service medical records, which reflect treatment for back pain, and by a December 2010 lay statement from J. G., who witnessed the Veteran slip on cobblestone during service.  Moreover, the Veteran's DD Form 214 reflects a military occupational specialty of field artillery, and the description of the injury he sustained while carrying howitzer rounds is consistent with the nature of such service.  

The record also contains competent evidence of a nexus between the Veteran's service and his current back disability.  In this regard, the Board has afforded the positive nexus opinion of Dr. D. M. significant probative weight, as it is based on a thorough review of the Veteran's medical history, consideration of the Veteran's competent and credible reports of in-service back injuries, and citation to medical principles.  In addition, the opinion provides a fully articulated and sound rationale for the conclusion reached.  

In contrast, the April 2010 and July 2016 VA opinions are of limited probative value because they do not account for the Veteran's credible statements concerning the in-service injuries and a continuity of lower back symptoms thereafter.  

In conclusion, the Board finds that the evidence supportive of the claim is at least as probative as the evidence against the claim.  Therefore, the Veteran is entitled to service connection for his current low back disability.


ORDER

Entitlement to service connection for low back disability is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



=Department of Veterans Affairs


